         Case 1:13-cv-00834-PEC Document 197 Filed 07/24/19 Page 1 of 3



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

DONALD D. MARTIN, JR., et al.,               )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )                 No. 13-834C
                                             )         (Judge Patricia Campbell-Smith)
THE UNITED STATES,                           )
                                             )
                      Defendant.             )


                                    JOINT STATUS REPORT

       Pursuant to the Court’s order dated March 10, 2017, the parties respectfully submit this

status report regarding the parties’ efforts to calculate the amount of liquidated damages that may

be due each collective action member pursuant to the Court’s prior decisions.

       The parties’ previous status report was submitted on June 24, 2019. Counsel for

defendant is continuing to work with the agencies to obtain necessary payroll data as

expeditiously as possible. Counsel for defendant states that it has received from the agencies the

necessary payroll data for the vast majority of collective action members. Specifically, of the

25,251 collective action opt-in claimants, counsel for defendant is working to obtain from the

agencies necessary payroll data for 38 claimants. Counsel for plaintiffs continues to work to

provide defendant with the remaining requested identifying information for the 195 claimants

whom defendant could not initially identify, so that defendant may then request and obtain the

requisite payroll data from the cognizant agencies. In addition to these 195 claimants, when

counsel for defendant has completed obtaining payroll data for the remaining 38 claimants,

counsel for defendant will be providing counsel for plaintiffs a list of claimants who the agency

could not identify and for whom additional information is also needed.
         Case 1:13-cv-00834-PEC Document 197 Filed 07/24/19 Page 2 of 3



       Counsel for defendant is also continuing to collect payroll data to verify an agency’s

report that a claimant was not eligible for damages because the individual was either FLSA

exempt or did not work during the shutdown. In addition, counsel for plaintiffs is contacting

certain claimants whom the consultant has preliminarily determined are not due liquidated

damages, in order to advise the claimants of that determination and to obtain any additional

information that the consultant should consider. Once all outstanding data are collected, and the

parties finalize the damages methodology, the consultant can then calculate the amount of

liquidated damages that the claimants may be due.

       Pursuant to the Court’s order, the parties will submit a joint status report on August 23,

2019, to further update the Court on the parties’ damages calculation efforts.




                                                 2
        Case 1:13-cv-00834-PEC Document 197 Filed 07/24/19 Page 3 of 3



                                          Respectfully submitted,


 s/Heidi R. Burakiewicz                   JOSEPH H. HUNT
 HEIDI R. BURAKIEWICZ                     Assistant Attorney General
 Kalijarvi, Chuzi, Newman
 & Fitch, P.C.                            ROBERT E. KIRSCHMAN, JR.
 818 Connecticut Avenue, N.W.             Director
 Suite 1000
 Washington, D.C. 20006                   s/ Reginald T. Blades, Jr.
 (202) 331-9260                           REGINALD T. BLADES, JR.
                                          Assistant Director
 Steven A. Skalet
 Michael Lieder                           s/Joseph E. Ashman
                                          JOSEPH E. ASHMAN
 Mehri & Skalet PLLC                      Senior Trial Counsel
 1250 Connecticut Avenue NW
 Suite 300                                ERIN K. MURDOCK-PARK
 Washington, DC 20036                     Trial Attorney
 (202) 822-5100                           Commercial Litigation Branch
                                          Civil Division
 Attorneys for Plaintiffs                 Department of Justice
                                          P.O. Box 480
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          (202) 353-7578
                                          joseph.ashman@usdoj.gov

July 24, 2019                             Attorneys for Defendant




                                      3
